t c memo united_states tax_court suzanne z ataky petitioner v commissioner of internal revenue respondent docket no filed date suzanne z ataky pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to ordinary deductions for a dollar_figure casualty_loss a dollar_figure business_bad_debt a dollar_figure business travel expense a dollar_figure business contract labor expense and dollar_figure more in depreciation than respondent allowed findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in new york new york petitioner works full time as a respiratory therapist in petitioner’s car was stolen and recovered as a result of the theft petitioner’s car was damaged the individual who stole petitioner’s car was not apprehended and petitioner’s car insurance_policy did not cover the theft damage to petitioner’s car in petitioner was involved in a minor 2-car accident and again petitioner’s car was damaged petitioner did not request from the driver of the other car payment for the damage to petitioner’s car and petitioner did not repair the damage to her car petitioner did not obtain an estimate of the fair_market_value of her car before and after the accident the dollar_figure in disputed depreciation also includes a sec_179 expense deduction in and prior years petitioner’s friend sege yassievich sege purchased from an internet domain registrar numerous internet domain names the trial record does not explain why sege purchased the internet domain names or petitioner’s involvement in sege’s purchase thereof sege prepared and petitioner timely filed petitioner’s individual federal_income_tax return on which petitioner described her business as internet publishing and on which petitioner claimed among other things ordinary deductions for a dollar_figure casualty_loss on the theft of a notebook and a digital camera a dollar_figure business_bad_debt dollar_figure in business travel dollar_figure in contract labor and dollar_figure in depreciation also on her federal_income_tax return petitioner claimed to have placed_in_service in a dollar_figure pc and dollar_figure in other assets on audit with the exception of dollar_figure of the dollar_figure claimed depreciation expense respondent disallowed all of the above deductions claimed by petitioner on her federal_income_tax return the schedule below summarizes the disputed deductions claimed by petitioner on her federal_income_tax return and the deductions allowed by respondent expense deduction casualty_loss business_bad_debt business travel contract labor depreciation claimed by petitioner dollar_figure big_number big_number big_number big_number allowed by respondent -0- -0- -0- -0- dollar_figure opinion taxpayers are expected to keep adequate books_and_records to substantiate tax deductions claimed sec_6001 sec_1 a e income_tax regs petitioner however has not maintained appropriate records to substantiate the deductions at issue and the burden_of_proof as to the deductions remains on petitioner rule a sec_7491 and a taxpayer may be entitled to a deduction for casualty losses in an amount equal to the lesser_of the decline in the fair_market_value of the property caused by the casualty or the taxpayer’s adjusted_basis in the property sec_165 sec_1_165-7 income_tax regs in calculating a casualty_loss a property’s fair_market_value generally must be ascertained by competent appraisal sec_1_165-7 income_tax regs alternatively the amount of a casualty_loss may be established by reasonable repair costs paid to restore property to its precasualty condition sec_1_165-7 income_tax regs generally a casualty_loss may be deducted in the year in which the loss occurs sec_1_165-7 income_tax regs a reasonable prospect for reimbursement of a loss eg by insurance or lawsuit will prevent a casualty_loss from being deductible until the year in which the reasonable prospect for reimbursement no longer exists sec_1_165-1 income_tax regs petitioner no longer claims that she is entitled to a dollar_figure casualty_loss deduction for thefts of a notebook and a digital camera as claimed on her federal_income_tax return rather petitioner now argues that the dollar_figure claimed casualty_loss deduction is allowable based on theft damage that occurred to her car in and accident damage that occurred to her car in without a showing that petitioner in had a reasonable prospect for reimbursement of the costs of repairing the car theft damage deferring any casualty_loss deduction relating thereto until at least and that petitioner in had no such prospect a casualty_loss deduction relating to theft damage to petitioner’s car is not available to petitioner in as to the accident damage to petitioner’s car because petitioner did not repair her car and did not obtain an estimate or appraisal of its preaccident and postaccident fair_market_value we are unable to calculate or even to estimate the amount of a casualty_loss deduction allowable to petitioner a repair estimate that was produced by petitioner did not indicate the expertise of the individual making the estimate is addressed to an individual other than petitioner lists a license plate number for the car different from the license plate number listed in the police accident report and is dated months after the accident we disallow as unsubstantiated petitioner’s claimed dollar_figure casualty_loss deduction relating to a car theft and a car accident petitioner now argues that the dollar_figure claimed bad_debt deduction relates to airline tickets that she purchased in for a contractor as compensation_for the contractor’s future services petitioner argues that the contractor did not perform the services that the contractor refused to refund to petitioner the cost of the airline tickets and that as a result petitioner in realized a dollar_figure bad_debt because petitioner among other things did not produce credible_evidence that she purchased airline tickets for a contractor petitioner has failed to substantiate the claimed bad_debt deduction we disallow as unsubstantiated petitioner’s dollar_figure claimed bad_debt deduction petitioner asserts that in petitioner and sege took a business trip to russia and incurred dollar_figure in airfare and lodging expense petitioner did not substantiate the travel expense with credible_evidence vague documentation of travel expense produced at trial did not relate to a business trip to russia and or lacked completeness we disallow as unsubstantiated petitioner’s dollar_figure claimed business travel deduction to substantiate a dollar_figure payment to a contractor petitioner produced a canceled check the check however lists a payee different from the alleged contractor and was written for an amount different from the claimed deduction the discrepancies between the check and the dollar_figure claimed deduction have not been explained we disallow as unsubstantiated petitioner’s dollar_figure claimed business_expense deduction petitioner argues that in she purchased and placed_in_service dollar_figure of business_assets on which she is entitled to dollar_figure in depreciation to substantiate her purchase of dollar_figure in business_assets petitioner offers a printout of a date online transaction report which lists sege not petitioner as the purchaser petitioner has not produced credible_evidence that she purchased the assets in question we disallow as unsubstantiated the dollar_figure in depreciation disallowed by respondent primarily for lack of substantiation among other reasons for petitioner is not entitled to deductions beyond those allowed by respondent to reflect the foregoing decision will be entered for respondent
